The above named, Alfred J. Conforti, having been admitted to practice as an attorney and counselor at law on October 21, 1931; and it appearing that on January 20, 1966 judgment was entered in the United States District Court for the Southern District of New York, convicting him of forgery, and that on May 13, 1966 such judgment of conviction was affirmed by the United States Circuit Court of Appeals for the Second Circuit; and he having submitted his resignation, sworn to June 23, 1966, from the office of attorney and counselor at law, such resignation is hereby accepted and his name is directed to be struck from the roll of attorneys, effective July 5, 1966. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.